Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 1 of 10 PagelID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

Clinton Parks, Individually,

Plaintiff,
Vv. Case No.:
West Central Florida Oil Company,
A Florida Corporation, d/b/a Pappas
Plaza,

Defendant.

/
COMPLAINT

(Injunctive Relief Demanded)

Plaintiff, Clinton Parks, Individually, on his behalf and on behalf of all other individuals
similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendant, West
Central Florida Oil Company, A Florida Corporation, d/b/a Pappas Plaza, (sometimes referred to
as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs
pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff is a resident of Pasco County, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Plaintiff suffers from Chronic
Obstructive Pulmonary Disease and is unable to engage in the major life activity
of walking to long distances without losing breath. As a result, Plaintiff often
ambulates with a wheelchair. Plaintiff requires accessible handicap parking spaces
located closest to the entrances of a facility. The handicap and access aisles must
be of sufficient width so that he can embark and disembark from a vehicle. Routes

connecting the handicap spaces and all features, goods and services of a facility
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 2 of 10 PagelD 2

must be level, properly sloped, sufficiently wide and without cracks, holes or
other hazards that can pose a danger of tipping, catching wheels or falling. These
areas must be free of obstructions or unsecured carpeting that make passage either
more difficult or impossible. Amenities must be sufficiently lowered so that
Plaintiff can reach them. When in a wheelchair, he requires that sinks have
unwrapped pipes, as such pose a danger of scraping or burning his legs. Sinks
must be at the proper height so that he can put his legs underneath to wash his
hands. He requires grab bars both behind and beside a commode so that he can
more easily transfer and he has difficulty reaching the flush control if it is on the
wrong side. He has difficulty getting through doorways if they lack the proper
clearance.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting his civil rights and monitoring, ensuring, and
determining whether places of public accommodation are in compliance with the
ADA.

According to the Pasco County Property Appraiser's property records, Defendant
owns a place of public accommodation as defined by the ADA and the regulations
implementing the ADA, 28 C.F.R. 36.201(a) and 36.104. The place of public
accommodation that the Defendant owns is a strip mall, known as Pappas Plaza,
and is located at 1816-1946 US Highway 19, Holiday FL 34691, in the County of
Pasco. Pappas Plaza includes stores, but is not limited to, Save A Lot, Little

Caesars Pizza, Napa Auto & Truck Parts, The Stockyard, Metro PCS, and

Subway.
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 3 of 10 PagelD 3

Venue is properly located in the Middle District of Florida because venue lies in
the judicial district of the property situs. The Defendant’s property is located in
and does business within this judicial district.

Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of
Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See
also 28 U.S.C. § 2201 and § 2202.

As the owner of the subject premises, Defendant is required to comply with the
ADA. To the extent the property, or portions thereof, existed prior to January 26,
1993 ("pre-existing facility"), the owner, lessor, lessee, or operator has been
under a continuing obligation to remove architectural barriers at that property
whose removal was readily achievable, as required by 42 U.S.C. Section 12182.
To the extent the property, or portions thereof, were designed or constructed for
first occupancy later than January 26, 1993 ("newly constructed facility"), the
owner, lessor, lessee, or operator was under an obligation to design and construct
such facilities such that are readily accessible to and usable by individuals with
disabilities, as required by 42 U.S.C. Section 12183(a)(1). To the extent that the
facility, or portions thereof, were altered in a manner that affects or could affect
its usability ("altered facility"), the owner, lessor, lessee, or operator was under
an obligation to make such alterations in such a manner that, to the maximum
extent feasible, the altered portions are readily accessible to and usable by

persons with disabilities, as required by 42 U.S.C. Section 12183(a)(2).
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 4 of 10 PagelD 4

Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required
to comply with the Standards For New Construction And Alterations, set forth in
Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C .F.R. part
36.404, all altered facilities were required to comply with the ADAAG to the
maximum extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken
to comply with barrier removal requirements of 42 U.S.C. Section 12182 must
also comply with the ADAAG to the maximum extent feasible. Failure to comply
with these requirements constitutes a violation of the ADA.

A preliminary inspection of the property has shown that violations exist. These
violations include, but are not limited to:

In regard to the Pappas Plaza's parking lot, several curb ramps thought the facility
protrude into the access isles, rendering them unlevel. Some of the curb ramps
have an abrupt lop adjoining them to the curb. There is an access ramp that
protrudes into the route for vehicular traffic.

In regard to the Save A Lot store's restroom, the pipes under the sink were
unwrapped, posing a burning hazard, and a trashcan obstructed the sink space
underneath. The soap dispenser was installed too high for Plaintiff to reach.

In regard to the Little Caesars' restroom, a trashcan obstructed access to the sink.
space underneath. The soap dispenser was installed too high for Plaintiff to reach.
There were unsecured floor mats throughout the store.

In regard to Subway restaurant restroom, there were unsecured floor mats, the
sink pipes were unwrapped, and the soap dispenser was installed too high for

Plaintiff to reach. The commode was obstructed by a trash can.
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 5 of 10 PagelD 5

10.

Ll.

12.

13.

On December 6, 2019, Plaintiff visited the property which forms the basis of this
lawsuit and plans to return to the property to avail himself of the goods and
services offered to the public at the property and will return to the property no
later than May 1, 2020, to determine whether Pappas Plaza's parking lot, Save A
Lot, Little Caesars, and Subway have been made ADA compliant. These barriers
discriminate against Plaintiff on the basis of his disability.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting his civil rights and monitoring, ensuring, and
determining whether places of public accommodation are in compliance with the
ADA.

The handicap parking violations, (excessive slopes, abrupt changes in level,
uneven ground surfaces, hazards on ground surfaces) at Pappas Plaza's parking
lot, unsecured floor mats at store entrances and/or exits at Little Caesars and
Subway, and unwrapped sink pipes in the restrooms at Save A Lot and Subway,
all create hazards to Plaintiff's safety.

Plaintiff intends to return to the property in the near future, but is continuously
aware of the violations at Defendant's facility and is aware that it would be a futile
gesture to return to the property as long as those violations exist unless he is
willing to suffer additional discrimination.

The violations present at Pappas Plaza's parking lot, Save A Lot, Little Caesars,
and Subway infringe Plaintiff's right to travel free of discrimination. Plaintiff has
suffered, and continues to suffer, frustration and humiliation as the result of the

discriminatory conditions present at Defendant's facility. By continuing to operate
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 6 of 10 PagelD 6

14.

15.

a place of public accommodation with discriminatory conditions, Defendant
contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff
the full and equal enjoyment of the goods, services, facilities, privileges and/or
accommodations available to the general public. By encountering the
discriminatory conditions at Defendant's facility, and knowing that it would be a
futile gesture to return unless he is willing to endure additional discrimination,
Plaintiff is deprived of the meaningful choice of freely visiting the same
accommodations readily available to the general public and is deterred and
discouraged from additional travel. By maintaining a public accommodation with
violations, Defendant deprives plaintiff the equality of opportunity offered to the
general public. The harm suffered by Plaintiff constitutes a present, continuous
and ongoing injury.

Plaintiff has suffered, presently suffers and will continue to suffer direct and
indirect injury as a result of the Defendant’s discrimination until the Defendant is
compelled to comply with the requirements of the ADA.

Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations above. In addition to
the fact that Plaintiff suffers ongoing and present injury, Plaintiff has reasonable
grounds to believe that he will continue to be subjected to discrimination in
violation of the ADA by the Defendant. Plaintiff desires to visit the property not
only to avail himself of the goods and services available at Pappas Plaza, Save A

Lot, Little Caesars, and Subway, but to assure himself that this property is in
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 7 of 10 PagelD 7

16.

17.

compliance with the ADA so that he and others similarly situated will have full
and equal enjoyment of the property without fear of discrimination. Again,
Plaintiff intends to revisit the facility in the near future, not to be later than May 1,
2020.

The Defendant has discriminated against the Plaintiff by denying him access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages and/or accommodations of the subject property, as prohibited by 42
USS.C. § 12182 et seq.

The discriminatory violations described above are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s
place of public accommodation in order to photograph and measure all of the
discriminatory acts violating the ADA and all of the barriers to access. The
Plaintiff, and all other individuals similarly situated, have been denied access to,
and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated
against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The Plaintiff and all others similarly situated will
continue to suffer such discrimination, injury and damage without the immediate
relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendant’s
place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 8 of 10 PagelD 8

18.

19.

20.

Defendant has discriminated against the Plaintiff by denying him access to full
and equal enjoyment of the goods, services, facilities, privileges, advantages
and/or accommodations of its place of public accommodation or commercial
facility in violation of 42 U.S.C. § 12181 et_seq. and 28 C.F.R. 36.302 et seq.
Furthermore, the Defendant continues to discriminate against the Plaintiff, and all
those similarly situated by failing to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals
because of his/her disability.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 C.F.R. 36.505.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter
Pappas Plaza's parking lot, Save A Lot, Little Caesars, and Subway to make those
facilities readily accessible and useable to the Plaintiff and all other persons with
disabilities as defined by the ADA; or by closing the Save A Lot, Little Caesars,

and Subway until such time as the Defendant cures its violations of the ADA.
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 9 of 10 PagelID 9

WHEREFORE, Plaintiff respectfully requests:

a.

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title HI of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq..

Injunctive relief against the Defendant including an order to make all readily
achievable alterations to Pappas Plaza's parking lot, Save A Lot, Little Caesars,
and Subway; or to make Pappas Plaza's parking lot, Save A Lot, Little Caesars,
and Subway readily accessible to and usable by individuals with disabilities to the
extent required by the ADA; and to require the Defendant to make reasonable
modifications in its policies, practices or procedures, when such modifications are
necessary to afford all offered goods, services, facilities, privileges, advantages or
accommodations to individuals with disabilities; and by failing to take such stops
that may be necessary to ensure that no individual with a disability is excluded,
denied services, segregated or otherwise treated differently than other individuals
because of his/her disability.

An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.

Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

 

' ADA violations as listed in Paragraph 8.
Case 8:20-cv-00085-SCB-JSS Document1 Filed 01/13/20 Page 10 of 10 PageID 10

Respectfully Submitted,

Law Office of Christine N. Failey, P.A.
PO Box 55404

St. Petersburg, FL 33732

ph. (888) 753-7370
cfailey@cfaileylaw.net

Florida Bar. Id. No. 22520

By: oe Lb. C3

Christine N. Failey, Esq
